NICHOLS, Judge,
concurring:
I concur with and join in the court’s opinion except for part I, headed POST 1946 JURISDICTION. My reasons for differing in part with today’s opinion in the Navajo case are given with that opinion. Consistently, I also differ with citing and relying on it herein. I would hold, in terms of the 1956 Gila River decision, that the "wrong” to be righted was committed on promulgation of the Secretary’s regulation complained of, before 1946, and the subsequent exaction of money from the Indians was "damages,” in terms of that decision. Therefore, no issue of post 1946 accruals arises.